Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to application filed on 04/02/2021.
	Priority Date: CON[#16/251,641-2019/01/18]> [US PAT 10,990,951].
Claim Status:
Pending claims : 1-20

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (Step-1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (Step-2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (Step-2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas grouping include: (a) Mental processes; (b) Certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) Mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for payment card with multiple-funding source.
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
The claim  recites the limitations of 
executing a card modification application stored … …;
 establishing, by the card modification application, communication with a micromodule of a multiple-funding source payment card; 
	retrieving, by the card modification application, card data from a secure area of a memory component of the multiple-funding source payment card, the card data including account details data for a plurality of accounts, including a first account having a first PIN associated therewith, and a second account having a second PIN associated therewith, the card data further including governing rules for accessing the account details data of the plurality of accounts; 
	presenting, via a graphical user interface of the card modification application, one or more options to update the card data stored in the memory component; 
	receiving, via the graphical user interface, input corresponding to a selected option of the presented one or more options; 
	performing, by the card modification application, one or more operations of the selected option; 
	generating changes to the card data stored in the secure area of the memory component; and 
	writing, by the card modification application, the changes to the secure area of the memory component. 


The claimed method/system simply describes series of steps for payment card with multiple-funding source. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting computing device/processor, memory, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]-Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using computing device/processor, memory, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claim 11.  
Furthermore, the dependent claims 2-10 and 12-20 do not resolve the issues raised in the independent claims. The dependent claims 2-10 and 12-20 are directed towards using an "Add Account" option, a "Delete Account" option, and an "Adjust Priority" option; wherein the account details data for the account to be added includes an account number, a cardholder name on the account, an account expiration date, and a card verification value (CVV) number;  presenting, via the graphical user interface of the card modification application, an option to select an additional one of the presented one or more options to update the card data; establishing local wireless communications utilizing one or more of near-field communication (NFC) and Bluetooth® technology with the micromodule of the multiple-funding source payment card.  
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-10 and 12-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Double Patenting

35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent No. 10,990,951. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both the current invention and ‘951 claims are drawn to a method and system of
executing a card modification application stored on a computing device; 
establishing, by the card modification application, communication with a micromodule of a multiple-funding source payment card; 
retrieving, by the card modification application, card data from a secure area of a memory component of the multiple-funding source payment card, the card data including account details data for a plurality of accounts, including a first account having a first PIN associated therewith, and a second account having a second PIN associated therewith, the card data further including governing rules for accessing the account details data of the plurality of accounts; 
presenting, via a graphical user interface of the card modification application, one or more options to update the card data stored in the memory component; 
receiving, via the graphical user interface, input corresponding to a selected option of the presented one or more options; 
performing, by the card modification application, one or more operations of the selected option; generating changes to the card data stored in the secure area of the memory component; and 
writing, by the card modification application, the changes to the secure area of the memory component. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and system of payment with multiple-funding source payment card . The claims from both the present application and ‘951 above are significantly similar and the claimed features seem to be identical with various obvious alternate method. 
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.
For these reasons, the claims of the instant application are not identical to claims 1-14 of US Patent No. 10,990,951, but they are not patently distinct. 



	Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Fourez et al (US 2010/0036770 A1) in view of  Ellis et al (US 10380583 B1).

Ref claim 1, Fourez discloses a method comprising the operations of:  executing a card modification application stored on a computing device; establishing, by the card modification application, communication with a micromodule of a multiple-funding source payment card (para [0025], fig. 1; via the managing platform 10 having two funding sources with a payment card 12/cardholder 14…);
retrieving, by the card modification application, card data from a secure area of a memory component of the multiple-funding source payment card, [[ the card data including account details data for a plurality of accounts, including a first account having a first PIN associated therewith, and a second account having a second PIN associated therewith]], the card data further including governing rules for accessing the account details data of the plurality of accounts (para [026]; via the cardholder 14 associates the payment card 12 with the funding sources and configures the set of pre-defined rules 20 with the managing platform 10…for transactions…); 
presenting, via a graphical user interface of the card modification application, one or more options to update the card data stored in the memory component; receiving, via the graphical user interface, input corresponding to a selected option of the presented one or more options (para [0018]; via the invention provides [implied presenting] consumers with multiple, flexible payment or funding sources for purchases using convenient payment card; …To enable in payment options, the invention is configured to obtain payment authorization from the appropriate system or institution in real-time at the of the transaction…);
	performing, by the card modification application, one or more operations of the selected option (para [0039], fig. 5; via shows with a fallback funding option. Fallback funding option…pre-defined routing rules 74 and a set of fallback rules 76…); 
	generating changes to the card data stored in the secure area of the memory component; and writing, by the card modification application, the changes to the secure area of the memory component (para [0040]; via system 28 maintains an accounting of funds available for the debit card 70 and provide authorization for transactions from a direct deposit account 29…[0041]; via the managing platform 10/supports cardholder 14 interactions including POS, SMS, email, and web interfaces/set  of rules…[0042]; via various other changes and modifications…).

Fourez does not explicitly disclose the step of the card data including account details data for a plurality of accounts, including a first account having a first PIN associated therewith, and a second account having a second PIN associated therewith;
However, Ellis being in the same field of invention discloses the step of the card data including account details data for a plurality of accounts, including a first account having a first PIN associated therewith, and a second account having a second PIN associated therewith (para [Col.3, lines 36-40; via Fig. 1, payment processing system 100 /utilize a mobile wallet account/debit…credit …accounts…Col. 10, lines 43-63, figs. 8-16; via provide a pin number [e.g., 4-digit PIN ]… Col. 25, fig.25, shows a screen display…user to verify the wallet settings in menu 2501…, if selected allow the account holder to choose a deafferent debit card or a credit card/a change pin option 2507a/the account holder to select the option to enter new PIN number [implied 1st and 2nd PIN numbers…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Fourez to include the disclosures as taught by Ellis to facilitate change PIN numbers…).
	Ref claim 2, Fourez discloses the method in accordance with claim 1, the operation of presenting the one or more options further including presenting the following options: an "Add Account" option, a "Delete Account" option, and an "Adjust Priority" option (para [0039];fig. 5; via a fallback funding option…the managing platform 10 has a set of rule pre-defined routing rules 74 and a set of fallback rules 76 to determine the funding source…based on the pre-determined duration period with the fallback funding rules [add, delete, adjust options]…[0041]; via the managing platform 10 supports cardholder 14 interaction across multiple channels including POS, SMS, email and web interfaces…). 
	Ref claim 3, Fourez discloses the method in accordance with claim 2, further comprising: the operation of receiving input including receiving input corresponding to selection of the "Add Account" option, the operation of performing one or more operations of the selected option including receiving, via the graphical user interface of the card modification application, account details data associated with an account to be added to the card data and a unique PIN to be associated with the account to be added, the unique PIN being different than the first and second PINs (para [0039];fig. 5; via a fallback funding option…the managing platform 10 has a set of rule pre-defined routing rules 74 and a set of fallback rules 76 to determine the funding source…based on the pre-determined duration period with the fallback funding rules [implied add options with unique PINs]…).  
	Ref claim 4, Fourez discloses the method in accordance with claim 3, wherein the account details data for the account to be added includes an account number, a cardholder name on the account, an account expiration date, and a card verification value (CVV) number (para [0027], fig. 1; via the managing platform 10 designates a debit card 16 as the preferred funding source and routes the transaction to the debit card 16…).
	Ref claim 5, Fourez discloses the method in accordance with claim 2, further comprising: the operation of receiving input including receiving input corresponding to selection of the "Delete Account" option, the operation of performing one or more operations of the selected option including: presenting, via the graphical user interface of the card modification application, a list of the plurality of accounts stored in the secure area of the memory component; receiving input corresponding to a selection of one or more of the presented accounts; and presenting, via the graphical user interface of the card modification application, a prompt to verify the selection of the one or more selected accounts (para [0039];fig. 5; via a fallback funding option…the managing platform 10 has a set of rule pre-defined routing rules 74 and a set of fallback rules 76 to determine the funding source…based on the pre-determined duration period with the fallback funding rules [add, delete, adjust options]…[0041]; via the managing platform 10 supports cardholder 14 interaction across multiple channels including POS, SMS, email and web interfaces…). 
	Ref claim 6, Fourez discloses the method in accordance with claim 2, further comprising: the operation of receiving input including receiving input corresponding to selection of the "Adjust Priority" option, the operation of performing one or more operations of the selected option including: presenting, via the graphical user interface of the card modification application, the plurality of accounts stored on in the secure area of the memory component, the plurality of accounts presented by priority in accordance with the governing rules; receiving input corresponding to a selection of priority of the presented plurality of accounts; and updating the governing rules to adjust the priority of the presented plurality of accounts (para [0039];fig. 5; via a fallback funding option…the managing platform 10 has a set of rule pre-defined routing rules 74 and a set of fallback rules 76 to determine the funding source…based on the pre-determined duration period with the fallback funding rules [add, delete, adjust options]…). 
	Ref claim 7, Fourez discloses the method in accordance with claim 1, further comprising: presenting, via the graphical user interface of the card modification application, an option to select an additional one of the presented one or more options to update the card data  (para [0039];fig. 5; via a fallback funding option…[0041]; via the managing platform 10 supports cardholder 14 interaction across multiple channels including POS, SMS, email and web interfaces…). 
	Ref claim 8, Fourez discloses the method in accordance with claim 1, the operation of establishing communication with the micromodule of the multiple-funding source payment card comprising establishing physical contact with one or more electrical contacts of the micromodule of the multiple-funding source payment card (para [0041]; via the ability to support multiple funding sources across different banks… the managing platform 10 supports cardholder 14 interaction across multiple channels including POS, SMS, email…). 
	Ref claim 9, Fourez discloses the method in accordance with claim 1, the operation of establishing communication with the micromodule of the multiple-funding source payment card comprising establishing local wireless communications with the micromodule of the multiple-funding source payment card (para [0041]; via the managing platform 10 supports cardholder 14 interaction across multiple channels including POS, SMS, email and web interfaces[implied NFC and Bluetooth…]…). 
	Ref claim 10, Fourez discloses the method in accordance with claim 9, the local wireless communications utilizing one or more of near-field communication (NFC) and Bluetooth® technology (para [0041]; the managing platform 10 supports cardholder14 interaction across multiple channels including POS, SMS, email and web interfaces[implied NFC and Bluetooth…]…). 

Claim 11 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 12 is rejected as per the reasons set forth in claim 2
Claim 13 is rejected as per the reasons set forth in claim 3
Claim 14 is rejected as per the reasons set forth in claim 4
Claim 15 is rejected as per the reasons set forth in claim 5
Claim 16 is rejected as per the reasons set forth in claim 6
Claim 17 is rejected as per the reasons set forth in claim 7
Claim 18 is rejected as per the reasons set forth in claim 8
Claim 19 is rejected as per the reasons set forth in claim 9
Claim 20 is rejected as per the reasons set forth in claim 10

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Bruk (US 2008/0301041 A1) discloses Method for processing Financial Transactions using Multiple Financial Accounts.
Hua (US 2014/0279476 A1) discloses Multiple Account Dynamic Card Apparatus.
Hosny et al (US 2016/0217455 A1) discloses Payment Cards for multiple Accounts and Method for Associated Therewith
Rosenberger (US 2008/0010189 A1) discloses 

Goldhwaite et al (WO 2004/053640 A2) discloses Mobile payment and Fulfilment Digital Goods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698